—In action to recover damages for medical malpractice, the defendants Booth Memorial Medical Center and Kenneth S. Fried appeal from an order of the Supreme Court, Queens County (Leviss, J.), dated October 2, 1992, which granted the plaintiff’s motion to restore the case to the trial calendar and denied the appellants’ cross motion to enforce a purported settlement agreement.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the record contains no evidence that a binding settlement agreement was ever made. There is no written agreement or stipulation evincing the purported settlement, nor is there any transcript of it. There are no notations in any court clerk’s minute book, docket or register, nor is there any other documentary record of a settlement agreement. Accordingly, there is no merit to the appellants’ contention that the purported settlement agreement should be enforced (see, CPLR 2104; Matter of Dolgin Eldert Corp., 31 NY2d 1, 4-5; compare, Deal v Meenan Oil Co., 153 AD2d 665). Therefore, the Supreme Court correctly granted the plaintiff’s motion and denied the appellants’ cross motion. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.